UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2013 Commission File Number 000-27974 CIMATRON LIMITED (Translation of Registrant’s name into English) 11 Gush Etzion Street, Givat Shmuel 54030, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o CONTENTS On August 29, 2013, Cimatron Limited, or Cimatron, announced the pricing of an underwritten public offering by Cimatron of 900,000 Cimatron ordinary shares, with a 30-day over-allotment option for the underwriter to include in the offering up to an additional 135,000 ordinary shares to be sold by Cimatron, in each case at a price to the public per share of $6.00.The press release describing that announcement is attached hereto as Exhibit 99.1. The contents of this Report of Foreign Private Issuer on Form 6-K(this “Report”), including the exhibit hereto, are hereby incorporated by referencein Cimatron’s registration statement on Form F-3, filed with the Securities and Exchange Commission, or the SEC, on July 2, 2013, SEC File Number 333-189764. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIMATRON LIMITED By: /s/ Ilan Erez Ilan Erez Chief Financial Officer Dated: August 29, 2013 EXHIBIT INDEX The following exhibit is furnished as part of this Form 6-K: Exhibit No. Description Press release, dated August 29, 2013, issued by Cimatron Limited
